—Judgment, Supreme Court, New York County (Elliott Wilk, J.), entered November 29, 1988, which, inter alia, granted plaintiff wife a two-thirds interest in the value of the marital home and a one-eighth interest in the value of defendant’s taxi medallion, unanimously affirmed, without costs.
Plaintiff wife contributed toward the down payment in connection with the purchase of the home, was responsible for all the homemaking activities, as well as improvement and repair of the home, and contributed to monthly mortgage payments on the home out of her income. Under these circumstances, it cannot be said that the court’s equitable distribution award with respect to the marital home constituted an abuse. There is also no merit to defendant’s claim that plaintiff was not entitled to a one-eighth share of his taxi medallion, purchased prior to the marriage, since she made contributions toward payment of the mortgages on the medallion, paid off during the term of the marriage and out of a joint account to which plaintiff contributed.
Additionally, our review of the court’s decision leads us to conclude that it adequately set forth the factors considered and reasoning for its decision, as required by Domestic Relations Law § 236 (B) (5) (g). (Capasso v Capasso, 119 AD2d 268, *202272.) Concur—Kupferman, J. P., Ross, Milonas, Asch and Ellerin, JJ.